DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6, 8-12, 30-32 are currently pending.  Claims 7 and 13-29 have been cancelled.
Allowable Subject Matter
Claims 1-6, 8-12, 30-32 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding claim 1,

In line 10, “-“ has been deleted;
In line 12, “-“ has been deleted;
In line 16, “-“ has been deleted;
In line 18, “-“ has been deleted; and
In line 23, “-“ has been deleted.
Regarding claim 2,
In line 2, “-“ has been deleted;
Regarding claim 3,
In line 2, “-“ has been deleted;
In line 3, “-“ has been deleted.
Regarding claim 5,
In line 2, “-“ has been deleted.
Regarding claim 8,
In line 2, “-“ has been deleted.
Regarding claim 9,
In line 2, “-“ has been deleted;
In line 4, “-“ has been deleted; and
In line 6, “-“ has been deleted.
Regarding claim 10,
In line 2, “-“ has been deleted;
In line 3, “-“ has been deleted
In line 5, “-“ has been deleted; 
In line 9, “-“ has been deleted; and


Regarding claim 11,
In line 2, “-“ has been deleted.
Regarding claim 12,
In line 2, “-“ has been deleted.
Regarding claim 31,
In line 2, “-“ has been deleted.
Regarding claim 32,
In line 2, “-“ has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or to reasonably suggest:
A method for securely delivering or collecting a shipment or a delivery by a person, the method performed by a portable device or a part thereof, the method comprising:
 receiving access authorisation information to allow entry of a person, in order to perform an action, into a building or a part of the building via an entrance securable with respect to unauthorised entry, wherein the building or the part of the building is accessible via the entrance securable with respect to unauthorised entry, the person being a delivery agent and the action to be performed is to deliver or collect a shipment or delivery; and
receiving information indicative of a successful unlocking of the entrance securable with respect to unauthorised entry;

checking whether the person, in order to perform the action, stayed in the building or part of the building for less or no longer than a predefined duration;
receiving one or a plurality of signals which allow a position in the building or part of the building to be deduced, wherein, by providing the one or the plurality of signals, a predefined region of the building or part of the building, in which a person is or is not allowed to stay to perform an action, is at least partially defined; and
checking whether the person, in order to perform the action, only stayed in a predefined permitted region of a building or part of the building, wherein checking whether the person only stayed in the predefined permitted region of the building or part of the building is based at least on the one or the plurality of signals received.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LAROVERE (US 10,347,063) though not prior art, teaches a system which communicates an alert to a resident when a service provider enters a restricted area.  
PAI (US Pub. 2007/0193834) teaches a method and system for remotely monitoring deliveries, the method and system include detecting an arrival of a delivery at an access point and notifying a monitoring center of the arrival of the delivery at the access point. 
KHADLOYA (US Pub. 2019/0303684), though not prior art, teaches detecting when a delivery personnel is detected as having entered a protected area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689